NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Wisnosky on 2/22/2021
The application has been amended as follows: 
	1 (Currently Amended). A tooling base for removably aligning and attaching a tooling fixture to a work surface of a machine comprising: 
	a) a base housing attached to the work surface of the machine, the base housing having a top surface, a bottom surface and a plurality of vertical side surfaces, an interior and tooling holes in the top surface, a plurality of alignment studs, the tooling holes each fitted with an of the plurality of alignment studs, each of the are attached to the tooling fixture, 
	b) a clamping fixture fit inside the base housing and fixed to one of the plurality of vertical side [[surface]]surfaces, the clamping fixture including a main body and a backing plate, the main body including at least one tapered region, the at least one tapered region is inserted into the tapered region is pressed and held against the indentation of the alignment stud, the tapered region locks the alignment stud in place, the clamping fixture further including at least one spring having a first end that contacts themain body, and, a second end of the spring pressing against the backing plate, the spring being between the backing plate and the main body main body against the indentation on the at least one tooling stud thereby locking the alignment stud in place within the tooling base, and, the clamping fixture further including a contact surface that when pressed compresses the spring and disengages the at least one tapered region on the clamping fixture from the indentation on the alignment stud and release the alignment stud from the tooling base, and, 
c) a cam that is moved is moved in a sliding motion along a shaft by an actuator such that when the cam is moved in a first direction a surface on the cam presses against the contact surface on the clamping fixture compresses the spring and releases the alignment stud from the tooling hole, and, when the cam is moved by the actuator in a second, opposite direction to the first direction, releases pressure against the contact surface on the clamping fixture and thereby causes the at least one tapered region of the clamping fixture to be pressed into the indentation on the alignment stud and thereby locks the alignment stud in place within the tooling base.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), Taylor (U.S. Patent No. 10,603,750), teaches a tooling base for removably aligning and attaching a tooling fixture to a work surface of a machine comprising: 
	a) a base housing (Taylor, figure 1, item 12) attached to the work surface of the machine (Taylor, column 6, lines 42-46), the base housing having a top surface (Taylor, figure 1, item 22), a bottom surface (Taylor, figure 1, item 20) and a plurality of vertical side surfaces (Taylor, figure 1, items 30-33 and interior side surfaces), an interior (Taylor, figure 3, item 70), a plurality of alignment studs (Taylor, figure 1, showing multiple studs item 16), and tooling holes in the top surface (Taylor, figure 1, items 50-53), the tooling holes each fitted with an alignment stud of the plurality of alignment studs (Taylor, figure 1, items 16 are in items 50-53), each of the alignment studs having an indentation (Taylor figure 2, item 16 has indentation for item 83) and the alignment studs are attached to the tooling fixture (Taylor, column 6, lines 42-46, item 16 are attached to a tooling fixture), 
	b) a clamping fixture fit inside the base housing (Taylor, figure 3, items 80, 88, and 86) and fixed  to one of the plurality of vertical side surfaces (Taylor, figure 3, item 80 is fixed to the interior side surface by item 140), the clamping fixture including a main body (Taylor, figure 3, item 80 being the main body), the main body including at least one tapered region (Taylor, figure 3, item 83), the at least one tapered region is inserted into the indentation on the alignment stud (Taylor, figure 2, item 83 fits the indentation of item 16), and, when the tapered region is pressed and held against the indentation of the alignment stud, the tapered region locks the alignment stud in place (Taylor, column 8, lines 53-56, item 83 locks item 16 into place), the clamping fixture further including at least one spring (Taylor, figure 3, item 88) and 
	c) a cam that is moved is moved in a sliding motion along a shaft (Taylor, figure 3, item 86) by an actuator (Taylor, figure 3, item 170).
	However, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the clamping fixture including a main body, a backing plate, and at least one spring having a first end that contacts the main body, and, a second end of the spring pressing against the backing plate, the spring being between the backing plate and the main 
	Claim(s) 2-9 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest Prior art has been  considered and does not anticipated nor render any of the claims obvious as noted below.
Chou (U.S. Patent Application Publication No. 2020/0070291) teaches a tooling base having a base housing with a plurality of tooling holes in which alignment studs are inserted, a clamping fixture inside the base housing having a tapered region that holds the alignment stud in place when in a locking position but does not teach the backing plate and the spring being between the main body of the clamping fixture and the backing plate. Lang (U.S. Patent Application Publication No. 2004/0256780) teaches a tooling base with a plurality of tooling holes each fitted with an alignment stud and comprising a clamping fixture inside of the base, but does not teach a backing plate and a spring between the main body of the clamping fixture and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        


Ldw 
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 23, 2021